1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     BRYAN P. BONHAM,                                   Case No. 3:18-cv-00242-MMD-WGC
7                                     Plaintiff,                       ORDER
             v.
8

9     R. BAKER, et al.,
10                                Defendants.
11

12          Plaintiff Bryan P. Bonham, who is in the custody of the Nevada Department of

13   Corrections, brought this civil rights case under 42 U.S.C. § 1983. (ECF No. 4.) Before the

14   Court is Plaintiff’s motion for reconsideration of the Court’s screening order (ECF No. 3)

15   dismissing Plaintiff’s Fifth Amendment claim with prejudice (“Motion”). (ECF No. 17.) The

16   Court will deny the Motion because it presents no valid basis for reconsideration.

17          A motion to reconsider must set forth “some valid reason why the court should

18   reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

19   persuade the court to reverse its prior decision.” Frasure v. United States, 256 F. Supp.

20   2d 1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented

21   with newly discovered evidence, (2) committed clear error or the initial decision was

22   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No.

23   1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (citation omitted). A motion for

24   reconsideration is properly denied when the movant fails to establish any reason justifying

25   relief. See Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir. 1985). Mere disagreement

26   with an order is an insufficient basis for reconsideration. Nor should reconsideration be

27   used to make new arguments or ask the Court to rethink its analysis. See N.W.

28   Acceptance Corp. v. Lynnwood Equip., Inc., 841 F.2d 918, 925-26 (9th Cir. 1988).
1           In the Motion, Plaintiff argues that the Court improperly dismissed his Fifth

2    Amendment claim because the Fifth Amendment’s due process clause applies to state

3    prison officials under the supremacy clause and the Fourteenth Amendment. (ECF No.

4    17.) That is not the law. Courts have long recognized that the Fifth Amendment’s due

5    process clause applies only to the federal government. See Barron v. City of Baltimore,

6    32 U.S. 243 (1833) (“[T]he fifth amendment must be understood as restraining the power

7    of the general government, not as applicable to the states.”); Bingue v. Prunchak, 512

8    F.3d 1169, 1174 (9th Cir. 2008) (“[T]he Fifth Amendment's due process clause only

9    applies to the federal government.”). The Fourteenth Amendment—not the Fifth

10   Amendment—protects against state deprivations of due process. See, e.g., Castillo v.

11   McFadden, 399 F.3d 993, 1002 n.5 (9th Cir. 2005) (“The Fifth Amendment prohibits the

12   federal government from depriving persons of due process, while the Fourteenth

13   Amendment explicitly prohibits deprivations without due process by the several States.”)

14   The law has not changed since the Court dismissed Plaintiff’s Fifth Amendment claim.

15   Additionally, Plaintiff provides no newly discovered evidence, does not identify any clear

16   error on the part of the Court, nor shows that the Court’s initial decision was manifestly

17   unjust. As such, there is no valid basis for reconsideration.

18          It is therefore ordered that Plaintiff’s motion for reconsideration (ECF No. 17) is

19   denied.

20          DATED THIS 5th day of December 2019.

21

22                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                                  2
